Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-8, 10-12, and 14 are pending, claims 9 and 13 are cancelled, and claims 5, 11, and 14 are withdrawn. 
Election/Restrictions
Claims 5, 11, and 14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/03/2022. The examiner agrees, due to the broadness of claim 4, that it does read on the elected species A. 
Claim Objections
Claim 1 objected to because of the following informalities:  Lines 10-11 says “a fluid path onto said distribution disc and onto said distribution disc” noting the phrase “onto said distribution disc” is duplicated.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
The term “generally” in claim 1is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “generally peaked surface” has been rendered indefinite by use of the term “generally” it is understood that a surface either has a peak or does not have a peak (i.e. there is a surface/point that is above the rest), having generally peaked is unclear as to whether there is in fact a peak or not (can there be two peaked surfaces and still be considered to be generally peaked?).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-7, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweet (U.S. 6341733) in view of Duffin (U.S. 2014/0312143).
With respect to claim 1, Sweet discloses a fluid distributing sprinkler head (figure 6, abstract), comprising, a fluid delivery tube (figure 1, #6) in fluid connection with a nozzle (figure , #12); a sprinkler body comprising an upper sprinkler body (at 10) and a lower sprinkler body (being that at 14 and down), said upper sprinkler body partially enclosing said fluid delivery tube and nozzle (figure 1, as 10 along with 3, surround the lower end of 6 and that of 12); a spool assembly (figure 6, being that of 
a spool body (164/172), said spool body comprising a spool body upper (164, specifically above 178) end and a spool body lower end (end at 172);
a distribution disc (170) connected to said spool body upper end, wherein said nozzle is configured to direct fluid via a fluid path onto said distribution disc and onto said distribution disc (see figure 1), said distribution disc having a generally peaked surface (figure 6, peaked middle of 170), said generally peaked surface incised by radiating grooves (see grooves in figure 1), said  radiating grooves configured to cause said spool assembly to nutate within said lower sprinkler body when impinged upon by fluid directed by said nozzle (abstract); wherein one of said spool assembly and an inner surface of said lower sprinkler body comprises an upper friction band (the upper band of 188 in contact with 184) having an upper friction band outer diameter (outer diameter seen in figure 6), wherein the other of said inner surface of said lower sprinkler body and said spool assembly comprising an upper race (upper race of 194 in which the outer diameter of 190/184 rolls against) configured for rolling engagement with said upper friction band outer diameter (as seen in figure 6),  wherein one of said spool assembly and said inner surface of said lower sprinkler body comprises a lower friction band having a lower friction band outer diameter (the lower band of 192 at where 186 is), wherein the other of said inner surface of said lower  sprinkler body and said spool assembly comprising a lower race (bottom of 194) configured for rolling engagement with said lower friction band outer diameter (seen in figure 6),  wherein at least one of said upper race and said lower race comprises a starter ramp (the noted angled section of both the top and bottom of 194), wherein said starter ramp is configured such that one of said upper friction band or said lower friction band rests on a lower end of said starter ramp when said sprinkler head is not running (as the lower end of 190 rests on the upper end of 194), wherein said sprinkler head is configured such that upon start up of fluid spraying on said distribution disc 
Duffin, abstract and paragraph 0010, discloses the grooves being spiral, such that they allow for uniform distribution and spread. 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a spiral shape as disclosed by Duffin as the groove shape in Sweet, to utilize a uniform spread and distribution of water form the sprinkler head. 
With respect to claim 2, Sweet as modified discloses said upper friction band and said lower friction band are configured on said spool (seen in figure 6), wherein said upper race and said lower race are configured on said inner surface of said lower sprinkler body (being the inner surface of 194, 194 being part of the lower sprinkler body and not that of the spool assembly).

With respect to claim 4, Sweet as modified discloses one of said spool body lower end and an inner surface of a lower end of said lower sprinkler body is configured with a rounded projection (projection of 202, being rounded on its end), wherein the other of said spool body lower end and said inner surface of said lower end of said lower sprinkler body is configured with a cup (cup of 200), wherein said rounded projection is configured to be positioned in said cup when said sprinkler head is not running causing said spool assembly to rest in a tilted position when said sprinkler head is not running (as seen in figure 6).
With respect to claim 6, Sweet as modified discloses said lower sprinkler body and said upper sprinkler body are connected by at least one arm (See figure 1).
With respect to claim 7, Sweet as modified discloses said lower sprinkler body and said upper sprinkler body are removably connected (noting the screws in figure 6, see also MPEP 2144.04, as Sweet is silent on the removal of various parts its obvious such separation can be done since it has been held that constriction an element such as both the housings into separable elements involves only routine skill in the art).
With respect to claim 10, Sweet as modified discloses said upper friction band and said lower friction band each are removably attached to said spool assembly (as noted in figure 6, removing the screw allows the bottom and the spool assembly to be removed, and removing 172 from 164 is a matter of pulling them apart as they are connected at 182, which removes both 190 and 192 from the assembly).
With respect to claim 12, Sweet discloses said upper friction band outer diameter and said lower friction band outer diameter are equal (as seen in figure 6).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweet and Duffin as applied to claim 1 above, and further in view of Lawyer (U.S. 2018/0311684).
With respect to claim  8, Sweet as modified discloses at least one of said upper friction band and said lower friction band, but fails to disclose either of them having a circular cross-section.
Lawyer discloses, figure 5, the cross section of 42 (being an O-ring) being circular, as it is the elements of the nutting sprinkler that comes into contact with the housing protecting the device), allowing the device to be sufficiently protect. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a circular shaped friction band such as Lawyer, as the shape of the noted bands in Sweet, allowing the element to still be protected utilizing circular rather then the shaped ends of 192/190, furthermore changing of shape would have been obvious to one of ordinary skill in the art absent obvious persuasive evidence that the particular configuration was significant MPEP2144.04. Noting that making the upper and lower portions of Sweets seal circular, would not change its function of protecting the spool as it nutates, applications paragraph 0034, fails to give any criticality for the circular cross section. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752